Case 2:20-cv-00078-JRG Document 97 Filed 03/05/21 Page 1 of 1 PageID #: 3585




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
                Defendant.                        §

                                             ORDER

       Before the Court is Plaintiff Cellular Communications Equipment LLC (“CCE”) and

Defendant HMD Global Oy’s (“HMD Global”) (collectively, the “Parties”) Joint Motion to Extend

Stay of All Deadlines (the “Motion”). (Dkt. No. 96). In the Motion, the Parties request a fourteen

(14) day extension of the stay of all deadlines (see Dkt. No. 95) in the above-captioned matter to

complete performance under settlement agreement and file appropriate dismissal papers with the

Court. Having considered the Motion, the Court is of the opinion that the Motion should be and

hereby is GRANTED.

       Accordingly, it is ORDERED that the stay of all deadlines in the above-captioned matter

is EXTENDED for fourteen (14) days from the date of this Order, during which time appropriate

dismissal papers shall be filed with the Court.


      So Ordered this
      Mar 4, 2021
